The facts and law applicable thereto, are essentially the same as in the Morrissey and Ackerman cases. Claimant was standing on the sidewalk at the time the bridge collapsed. At the time of the accident, claimant was twenty-three years of age, and as a result of the accident was in the hospital three weeks attended by two physicians, was then home for eight weeks, and had a trained nurse, used a wheel chair several weeks, and testified, that it was nine months before she was able to do anything, that she was not entirely recovered two and a half years after the accident. Her left arm was broken, face cut, neck cut and wrenched, bruised all over the body and injured on her spine. She had been earning forty dollars a month. Her actual expenses were two hundred seventy-nine dollars, and she claims loss of clothes, jewelry, etc., at two hundred eighty-three dollars. Her attending physician testified, that in his opinion, claimant is a neurasthenic as a result of the injury. It is the judgment of the Court, that the claim be denied, without prejudice to the right of claimant to present her claim to the legislature, and with the statement, that if it were within our power, we would award to claimant the sum of fifteen hundred dollars.